          Case 1:19-cv-01289-BAH Document 26 Filed 01/07/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

GLENN TYLER CHRISTIE, et al.,             )
                                          )
                                          )
                        Plaintiffs,       )
                                          )
      v.                                  ) Civil Action No. 1:19-cv-01289-BAH
                                          )
THE ISLAMIC REPUBLIC OF IRAN, et al.,     )
                                          )
                        Defendants.       )
_________________________________________ )


                      PLAINTIFFS' MOTION FOR ENTRY OF DEFAULT

        Plaintiffs, Glenn Tyler Christie et al., by the undersigned counsel, hereby move for entry

of default pursuant to Rule 55(a), Fed. R. Civ. P., and in support thereof, plaintiffs state as follows:

        The Complaint on behalf of all Plaintiffs and against all Defendants was filed on May 3,

2019. See Docket Entry # 1. On May 28, 2019, the Plaintiffs filed their Amended Complaint

against all Defendants. See Docket Entry # 9.

        This claim was brought pursuant to the Foreign Sovereign Immunities Act, 28 U.S.C.

§1605A, that permits victims of terrorism to file suit against foreign sovereign state sponsors of

terrorism. All plaintiffs are injured victims or their closest relatives, of the terrorist bombing on

June 25, 1996, that occurred at the United States Air Force Base in Dhahran, Saudi-Arabia in a

housing complex known as the Khobar Towers. All plaintiffs have suffered serious physical and

emotional injuries.




                                                                                                      1
          Case 1:19-cv-01289-BAH Document 26 Filed 01/07/20 Page 2 of 5




       Defendants are the Islamic Republic of Iran ("Iran"), a foreign sovereign state, and its

political subdivisions, the Iranian Ministry of Intelligence and Security ("MOIS") and the Iranian

Islamic Revolutionary Guard Corps ("IRGC").

       The same Defendants have previously been held liable for providing material support and

resources to support that terrorist attack. E.g., Akins v. Islamic Republic of Iran, 332 F. Supp. 3d

1 (D.D.C. 2018); Schooley v. Islamic Republic of Iran,            No. 17-1376 (D.D.C. June 27,

2019)(BAH); Blais v. Islamic Republic of Iran, 459 F. Supp. 2d 40 (D.D.C. 2006); Estate of Heiser

v. Islamic Republic of Iran, 466 F. Supp. 2d 229 (D.D.C. 2006); Rimkus v. Islamic Republic of

Iran, 750 F. Supp.2d 163 (D.D.C. 2010).

       The D.C. court has also found that all three defendants are subject to service under §

1608(a) as “the foreign state or [a] political subdivision” thereof. 28 U.S.C. § 1608(a). Iran is, of

course, the foreign state itself, and the “core functions” of IRGC and MOIS are inherently

governmental. See, Nikbin v. Islamic Republic of Iran, 471 F. Supp. 2d 53, 59 (D.D.C. 2007)

(“[B]oth MOIS and [IRGC]” must be treated as the foreign state for purposes of § 1608(a));

Azadeh v. Gov’t of the Islamic Republic of Iran, No. 16-1467, 2018 WL 4232913, at *39 n.6

(D.D.C. Sept. 5, 2018) (IRGC must be treated as the foreign state itself for purposes of § 1608).

They are both “so closely bound up with the structure of the state that they must in all cases be

considered as the ‘foreign state’ itself, rather than a separate ‘agency or instrumentality’ of the

state.” Transaero, Inc. v. La Fuerza Aerea Boliviana, 30 F.3d 148, 153 (D.C. Cir. 1994).

       Plaintiffs have complied with all requirements for service on defendants the Islamic

Republic of Iran, IRGC and MOIS under 28 U.S.C. Section 1608(a), which provides for service

over a foreign sovereign and its political subdivisions in one of four ways. The first two

mechanisms by (1) “special arrangement for service between the plaintiff and the foreign state,”

                                                                                                   2
          Case 1:19-cv-01289-BAH Document 26 Filed 01/07/20 Page 3 of 5




and (2) “in accordance with an applicable international convention on service of judicial

documents,” were unavailable here. 1 As a result, Plaintiffs correctly attempted service under §

1608(a)’s third paragraph which requires attempted service “by sending a copy of the summons

and complaint and a notice of suit, together with a translation of each into the official language of

the foreign state, by any form of mail requiring a signed receipt, to be addressed and dispatched

by the clerk of the court to the head of the ministry of foreign affairs of the foreign state

concerned.” The Certificate of Clerk was filed on July 9, 2019, showing transmission by registered

mail, return receipt requested, of summons, complaint, and the notice of suit, along with

translations into Farsi, to the head of the ministry of foreign affairs. See Docket Entry # 17.

       The Plaintiffs notified the Court that the mailing was returned as undeliverable on August

9, 2019. See Docket Entry # 18.

       Where service cannot be made pursuant to any of the first three subdivisions of Section

1608(a), and after the lapse of at least 30 days, subdivision (a)(4) of that provision authorizes

“diplomatic service” by requesting the Clerk of the Court to send two copies of the summons and

complaint and a notice of suit, together with a translation of each into the official language of the

foreign state, to “the Secretary of State in Washington, District of Columbia, to the attention of the

Director of Special Consular Services—and the Secretary shall transmit one copy of the papers

through diplomatic channels to the foreign state and shall send to the clerk of the court a certified

copy of the diplomatic note indicating when papers were transmitted.”



1
  There is neither a “special arrangement” that governs service between Plaintiffs and Iran nor is
Iran a “party to an ‘international convention on service of judicial documents.’” Hamen v.
Islamic Republic of Iran, No. 16-1394, 2019 WL 3753800, at *16 (D.D.C. 2019) (quoting Ben-
Rafael, 540 F. Supp. 2d at 52)).


                                                                                                     3
         Case 1:19-cv-01289-BAH Document 26 Filed 01/07/20 Page 4 of 5




       Given that here service could not be affected under the third paragraph, after the lapse of

30 days from the attempted registered mail service, the Plaintiffs proceeded to serve Iran, IRGC,

and MOIS pursuant to § 1608(a)(4). The Clerk, in this case, did transmit the required papers to

the State Department on August 21, 2019. See Docket Entry # 21.

       On December 5, 2019, the State Department filed with the Clerk of the Court a letter

attesting to the transmission of the required papers through diplomatic channels pursuant to 28

U.S.C. 1608(a)(4), and a certified copy of the diplomatic note attesting to the transmission of the

required papers to the foreign minister of Iran on November 5, 2019. See Entry Docket # 23.

Thus, “diplomatic service” pursuant to subdivision (a)(4) of Section 1608 of the FSIA was

successfully executed on November 5, 2019.

       Accordingly, the requirements for service on Defendants, Iran, IRGC and MOIS under

Section 1608 of the Foreign Sovereign Immunities Act have been satisfied. Pursuant to 28 U.S.C.

Section 1608(d), defendants had sixty days after service was affected to answer or otherwise

respond. That time lapsed on January 6, 2020, with no response from defendant.

       Since the Defendants failed to respond they are in Default. The Clerk of the Court may

now enter a Declaration of Default, under Rule 55(a).

       WHEREFORE, all Plaintiffs respectfully move for entry of a Declaration of Default

against all Defendants.




                                                                                                 4
         Case 1:19-cv-01289-BAH Document 26 Filed 01/07/20 Page 5 of 5



Dated:                                 Respectfully submitted,


                                       /s/ Michael Miller __
                                       The Miller Firm LLC
                                       Michael J. Miller, Esq.
                                       D.C. Bar No. 397689
                                       108 Railroad Avenue
                                       Orange, VA 22960
                                       Tel: (540)-672-4224
                                       Fax: (540)-672-3055
                                       MMiller@millerfirmllc.com
                                       DDickens@millerfirmllc.com
                                       EMaggio@millerfirmllc.com

                                       And

                                       /s/ Gavriel Mairone ___

                                       MM~LAW, LLC
                                       Gavriel Mairone, Esq (pro hace vice to be filed)
                                       Illinois Bar No. 618698
                                       Adora Sauer, Esq (pro hace vice to be filed)
                                       Illinois Bar No. 6256703
                                       980 North Michigan Avenue, Suite 1400
                                       Chicago, IL 60611
                                       Tel: (312) 253-7444
                                       Fax: (312) 275-8590
                                       ctlaw@mm-law.com;
                                       adora@mm-law.com

                                       Counsel for Plaintiffs




                                                                                      5
